Order excusing plaintiff’s default and vacating judgment entered in favor of defendant modified by opening the default and vacating the judgment, upon payment of ten dollars costs by the plaintiff and the giving of an undertaking of a surety company by the plaintiff in the sum of five thousand dollars to secure the payment of any judgment that may be recovered against the plaintiff by the defendant in this action, all within five days after service of the order herein, without costs of this appeal, and as so modified affirmed; and in default thereof the order is reversed,' with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. No opinion. Kelly, P. J., Jayeox, Manning, Young and Lazansky, JJ., concur.